GUNTHER, Judge.
We reverse. The trial court erred in granting Spirit Construction, Inc.’s motion to dismiss and to compel arbitration. Compelling arbitration was improper since Bar-dinella Designs, Inc., sought a declaratory judgment that the contract was invalid and the validity of the contract had not yet been determined. Caltagirone v. School Board of Hernando County, 355 So.2d 873 (Fla. 2d DCA 1978); R.B.F. Management Company v. Sunshine Towers Apartment Residences Association, 352 So.2d 561 (Fla. 2d DCA 1977).
REVERSED AND REMANDED.
DOWNEY and WALDEN, JJ„ concur.